 



Exhibit 10.78
First Amendment to Real Estate Purchase and Sale Agreement
     THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (the
“Amendment”) is made and entered into this 1st day of February, 2008 by and
between Suffern Self Storage, L.L.C., Jersey City Self Storage, L.L.C., Linden
Self Storage, L.L.C., Webster Self Storage, L.L.C., Bronx Self Storage, L.L.C.,
American Storage Properties North LLC and The Storage Company LLC (collectively,
“Seller”), and Acadia Storage Post LLC (“Buyer”)
RECITALS
     A. Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement, dated as of November 30, 2007, regarding the sale of certain real
property and storage facilities located in New York and New Jersey (the
“Agreement”).
     B. Seller and Buyer now desire to amend the Agreement, as described more
fully below.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby covenant and agree as follows:
     1. Recitals; Defined Terms. The foregoing Recitals are hereby incorporated
by this reference and made a substantive part hereof. Any capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement.
     2. Amendment.
     (a) The Buyer hereby elects to extend the Closing Date. Accordingly, the
definition of Closing Date pursuant to Section 2.1 of the Agreement is hereby
amended by deleting only the first paragraph of the definition and inserting the
following in lieu thereof:

     
“Closing Date.
  On or before March 3, 2008; provided, however, prior written notice of the
date Buyer elects to proceed to Closing hereunder shall be provided three (3)
business days prior to the Closing. Closing hereunder shall occur simultaneously
with the Closing under that certain Real Estate Purchase and Sale Agreement
between American Storage Properties North LLC and Acadia Storage Post
Metropolitan Avenue, LLC regarding 4805 Metropolitan Avenue, Unit 2, Maspeth,
Queens, New York, dated as of the date hereof (the “Ridgewood Agreement”). Any
extensions of the Closing

 



--------------------------------------------------------------------------------



 



     
 
  Date for title issues under Section 5 of this Agreement shall cause the
Closing Date of the Ridgewood Agreement to be extended for the same amount of
time. Likewise, any extensions of the Closing Date for title issues pursuant to
Section 5.2 of the Ridgewood Agreement shall cause the Closing Date hereunder to
be extended for the same amount of time.”

     (b) Notwithstanding anything to the contrary in the Agreement, no later
than Monday, February 4, 2008 Buyer shall wire in immediately available funds to
Seller in accordance with the wire instructions attached hereto as Exhibit A, a
payment in the amount of Five Hundred Thousand Dollars ($500,000)(the “Extension
Payment”). Failure of Buyer to timely deposit the Extension Payment with Seller
shall be a default by Buyer under this Agreement. This Extension Payment shall
be non-refundable to Buyer except as expressly set forth in the following
sentences. If Closing occurs under this Agreement and the Ridgewood Agreement,
the Extension Payment will be added to the Purchase Price; provided, however,
that for each day prior to March 3, 2008 that Closing actually occurs, the
Purchase Price shall be reduced by an amount equal to $16,129.00 per diem (the
“Early Closing Reduction”). Notwithstanding the foregoing, in the event Buyer
fails to close under the Ridgewood Agreement for any reason other than a default
by Seller or failure of Seller to satisfy conditions precedent to Closing set
forth in Section 7.1 of the Ridgewood Agreement, there will be no Early Closing
Reduction hereunder. The Purchase Price allocable to the Lawrence Property,
which is owned by American Storage Properties North LLC, shall be increased by
the amount of the Extension Payment less the Early Closing Reduction, if any.
For purposes of clarity, Seller shall have no obligation to return the Extension
Payment to Buyer if Buyer terminates the Agreement prior to Closing or if Buyer
defaults under the Agreement. In the event of a default by Seller hereunder, if
Buyer elects to terminate this Agreement and receive reimbursement of the
Earnest Money pursuant to the terms of Section 13.2 hereof, Buyer shall also
receive reimbursement of the Extension Payment.
     (c) The Seller and Buyer hereby confirm that Buyer desires to acquire the
Storage Facilities in newly-created entities as hereinafter designated:

      Name of Property   Entity to Acquire the Property
Bruckner
  Acadia Storage Company LLC
Fordham
  Acadia Storage Post Portfolio Company LLC
Jersey City
  Acadia Storage Post Portfolio Company LLC
Lawrence
  Acadia Storage Post Portfolio Company LLC
Linden
  Acadia Storage Post Portfolio Company LLC
Long Island City
  Acadia Storage Company LLC
New Rochelle
  Acadia Storage Company LLC
Suffern
  Acadia Suffern LLC
Webster
  Acadia Storage Post Portfolio Company LLC
Yonkers
  Acadia Storage Company LLC

 



--------------------------------------------------------------------------------



 



     3. Binding Effect. This Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
     4. Conflicts. In the event any provision of this Amendment conflicts with a
provision of the Contract, such provision of this Amendment shall govern and
control for all purposes and in all respects.
     5. Ratification. Except as modified hereby, the Agreement is hereby
ratified and confirmed for all purposes and in all respects.
     6. Counterparts. This Amendment may be executed in multiple counterpart
copies, all of which constitute a single document, and may be delivered by
facsimile transmission.
\
[Signatures appear on following page]

 



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Purchase and Sale Agreement as of the date first above written.
SELLER:
Suffern Self Storage, L.L.C., a Delaware limited liability company

                          By:   American Storage Properties North LLC,         a
Delaware limited liability company,    
 
                            By:   The Northwestern Mutual Life Insurance
Company,             A Wisconsin corporation, a member    
 
                                By:   Northwestern Investment Management
Company, LLC,                 a Delaware limited liability company, its
wholly-owned                 affiliate and authorized representative    
 
                       
 
          By:                                  
 
                  , Managing Director    
 
                       
 
                       
 
  And                    
 
                            By:   American Storage Properties North Investors
LLC, a             Delaware limited liability company, a member    
 
                       
 
      By:                                               Stephen J. Garchik,
Manager    
 
                       
 
      By:                                               Andrew J. Czekaj,
Manager    

 



--------------------------------------------------------------------------------



 



                                  By:   Suffern Manager, LLC, a Delaware limited
liability company,             A member        
 
                                    By:   American Storage Properties North LLC,
                a Delaware limited liability company,        
 
                                        By:   The Northwestern Mutual Life
Insurance Company,                 a Wisconsin corporation, a member    
 
                                            By:   Northwestern Investment
Management Company, LLC,                     a Delaware limited liability
company, its wholly-owned                     affiliate and authorized
representative    
 
                               
 
              By:                                          
 
                      , Managing Director    
 
                               
 
                               
 
      And                        
 
                                        By:   American Storage Properties North
Investors LLC, a                 Delaware limited liability company, a member  
 
 
                               
 
          By:                    
 
                                                Stephen J. Garchik, Manager    
 
                               
 
          By:                                                           Andrew
J. Czekaj, Manager    
 
                                Jersey City Self Storage, L.L.C.,         a
Delaware limited liability company        
 
                                By:   American Storage Properties North LLC,    
        a Delaware limited liability company,        
 
                                    By:   The Northwestern Mutual Life Insurance
Company,             a Wisconsin corporation, a member    
 
                                        By:   Northwestern Investment Management
Company, LLC,                 a Delaware limited liability company, its
wholly-owned                 affiliate and authorized representative    
 
                               
 
          By:                    
 
                               
 
                    , Managing Director        
 
                               

 



--------------------------------------------------------------------------------



 



                         
 
  And                    
 
                            By:   American Storage Properties North Investors
LLC, a         Delaware limited liability company, a member
 
                       
 
      By:                
 
                                    Stephen J. Garchik, Manager
 
                       
 
      By:                
 
                                    Andrew J. Czekaj, Manager   Bronx Self
Storage, L.L.C.,     a Delaware limited liability company    
 
                        By:   American Storage Properties North LLC,         a
Delaware limited liability company,    
 
                            By:   The Northwestern Mutual Life Insurance
Company,           a Wisconsin corporation, a member    
 
                                By:   Northwestern Investment Management
Company, LLC,             a Delaware limited liability company, its wholly-owned
            affiliate and authorized representative
 
                       
 
          By:            
 
                       
 
                  , Managing Director    
 
                       
 
                       
 
  And                    
 
                            By:   American Storage Properties North Investors
LLC, a             Delaware limited liability company, a member    
 
                       
 
      By:                
 
                                    Stephen J. Garchik, Manager
 
                       
 
      By:                
 
                                    Andrew J. Czekaj, Manager

 



--------------------------------------------------------------------------------



 



                          Linden Self Storage, L.L.C.,     A New Jersey limited
liability company    
 
                        By:   American Storage Properties North LLC,         a
Delaware limited liability company,    
 
                            By:   The Northwestern Mutual Life Insurance
Company,             a Wisconsin corporation, a member    
 
                                By:   Northwestern Investment Management
Company, LLC,             a Delaware limited liability company, its wholly-owned
            affiliate and authorized representative
 
                       
 
          By:                                  
 
                  , Managing Director    
 
                       
 
                       
 
  And                    
 
                            By:   American Storage Properties North Investors
LLC, a             Delaware limited liability company, a member    
 
                       
 
      By:                
 
                                    Stephen J. Garchik, Manager
 
                       
 
      By:                
 
                                    Andrew J. Czekaj, Manager
 
                        Webster Self Storage, L.L.C., a     Delaware limited
liability company    
 
                        By:   American Storage Properties North LLC,         a
Delaware limited liability company,    
 
                            By:   The Northwestern Mutual Life Insurance
Company,             a Wisconsin corporation, a member    
 
                                By:   Northwestern Investment Management
Company, LLC,             a Delaware limited liability company, its wholly-owned
            affiliate and authorized representative  
 
          By:                                  
 
                , Managing Director    
 
                       

 



--------------------------------------------------------------------------------



 



                         
 
  And                    
 
                            By:   American Storage Properties North Investors
LLC, a         Delaware limited liability company, a member  
 
      By:                                               Stephen J. Garchik,
Manager    
 
                       
 
      By:                                               Andrew J. Czekaj,
Manager    
 
                        The Storage Company LLC,     a Delaware limited
liability company    
 
                        By:   American Storage Properties North LLC,         a
Delaware limited liability company,    
 
                            By:   The Northwestern Mutual Life Insurance
Company,             a Wisconsin corporation, a member    
 
                                By:   Northwestern Investment Management
Company, LLC,             a Delaware limited liability company, its wholly-owned
            affiliate and authorized representative
 
                       
 
          By:                                  
 
                , Managing Director    
 
                       
 
                       
 
  And                    
 
                            By:   American Storage Properties North Investors
LLC, a             Delaware limited liability company, a member    
 
                       
 
      By:                                               Stephen J. Garchik,
Manager    
 
                       
 
      By:                                               Andrew J. Czekaj,
Manager    

 



--------------------------------------------------------------------------------



 



                          American Storage Properties North LLC,     a Delaware
limited liability company,    
 
                        By:   The Northwestern Mutual Life Insurance Company,  
      a Wisconsin corporation, a member    
 
                            By:   Northwestern Investment Management Company,
LLC,         a Delaware limited liability company, its wholly-owned        
affiliate and authorized representative    
 
                       
 
      By:                                  
 
                , Managing Director    
 
                       
 
                       
 
  And                    
 
                        By:   American Storage Properties North Investors LLC, a
        Delaware limited liability company, a member    
 
                       
 
  By:                                           Stephen J. Garchik, Manager    
 
                       
 
  By:                                           Andrew J. Czekaj, Manager    

 



--------------------------------------------------------------------------------



 



BUYER:

          Acadia Storage Post LLC,     a Delaware limited liability company    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit A
Wire Instructions for:
THE STORAGE COMPANY
MASTER ACCOUNT

     
BANK:
  BANK OF AMERICA
 
  301 Carnegie Center
 
  Princeton, NJ 08540
 
   
ABA #:
   
ACCOUNT #:
   
 
   
CREDIT:
  The Storage Company
 
  Master Account
 
   
NOTIFY:
  Kristina Fisher

 